Crocker, J.
delivered the opinion of the Court-Norton, J. and Cope, C. J. concurring.
This is an appeal from a judgment convicting the defendant of the crime of robbery. On the trial the Court charged the jury, among other things, as follows: “ In the absence of evidence of good character, the recent possession of stolen property, unexplained, is prima faeie evidence that the possessor is guilty of larceny.” The defendant excepted to this charge, and it is now assigned for error on this appeal. The charge is directly in conflict with the rule upon this question laid down by this Court in the cases of The People v. Chambers (18 Cal. 383) ; The People v. Ah Ki (20 Id. 177.)
The judgment is therefore reversed and the cause remanded.